DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/22/2022 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection of claims 1-18 previously set forth in the Non-Final Office Action mailed 11/23/2021.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“means for computing and displaying the positioning indicator” in claim 17, lines 2-3. Interpreted as at least one microprocessor and one memory [0248], and a screen [0249].
“a central unit…including at least computing means for processing reflected ultrasonic signals” in claim 18, lines 1-2. Interpreted as at least one microprocessor and one memory [0248], and the screen [0258].
“display means” in claim 18, lines 1-2. Interpreted as a screen [0258].
“control and/or input means” in claim 18, lines 1-2. Interpreted as a structure for user input that is used to operate the “microprocessor and one memory” [0248]. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 12-18 are allowed. Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
Claim 12 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, an amplitude of the low frequency pulse being determined on the basis of the properties of the elastic wave generated within the viscoelastic medium by the continuous low frequency vibration, as recited in this claim. 

Claim 14 is allowed because, after reconsideration, it is considered that prior art fails to anticipate and/or render obvious, either solely or in combination, said probe further being configured to stop the application of the continuous vibration before the application of the low frequency pulse, as recited in this claim. While Zhao teaches that “the control circuit connects the source with each of the multiple vibrators only for a brief period of time” ([0073]), Zhao is silent about “said probe further being configured to stop the application of the continuous vibration before the application of the low frequency pulse”. Therefore, the rejection has been withdrawn. Claims 15-18 are allowed at least by virtue of their dependency upon an allowable base claim.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 would be allowable for disclosing the continuous low frequency vibration applied by the first vibrator being stopped before the application of the low frequency pulse by the second vibrator and the generation of the second series of ultrasonic acquisitions, as recited in this claim. After reconsideration, while Zhao teaches that “the control circuit connects the source with each of the multiple vibrators only for a brief period of time” ([0073]), Zhao is silent about “the continuous low frequency vibration applied by the first vibrator” being “stopped before the application of the low frequency pulse by the second vibrator”. Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 20160262706), hereinafter Zhao, in view of Song, et al (Fast shear compounding using directional filtering and two-dimensional shear wave speed calculation, Proceeding of 2013 IEEE International Ultrasonics Symposium, Pages 1264-1267), hereinafter Song, in view of Sandrin et al. (Transient Elastography: a new non-invasive method for assessment of hepatic fibrosis, Ultrasound in Medicine and Biology, Vol. 29, pages 1705-1713, 2003), hereinafter Sandrin.
Regarding claim 1, Zhao teaches a hybrid elastography method (“a method of measuring material properties of a medium” Claim 1; “driven with a continuous or transient excitation signal." [0040]), comprising:
applying, using a first vibrator (one of the “electromagnetic actuators"[0029]; "multiple small external vibrators" [0040]) in contact with a viscoelastic medium (the body” [0068]), a continuous low frequency vibration (“push beam” Fig. 1. “To create a multi-directional vibration field one could use multiple small external vibrators that are activated in a continuous or transient manner.  Additionally, a single large external vibrator could be used and driven with a continuous or transient excitation signal." [0040]; “from 30 to 80 Hz” [0074]) and 
generating, using an ultrasonic transducer (302, [0077], Fig. 18) in contact with the viscoelastic medium (318, [0079], Fig. 18) and concomitantly with the applying of the continuous low frequency vibration (“Typically, a push ultrasound beam (focused or not focused) with long duration is used to produce a transient shear wave and pulse echo ultrasound is used to detect the propagation of the shear wave, as shown in FIG.1…The vertical lines represent shear wave fronts, which are moving outwards from the push center." [0038], Fig. 1. "The time profile of shear wave motion at multiple positions detected by pulse-echo ultrasound along the shear wave propagation path" [0039], Fig. 1. The “push ultrasound beam with long duration” is considered the “continuous low frequency vibration” as claimed; and the “push ultrasound beam” is being accompanied (i.e., “being applied concomitantly” as claimed) by the “pulse-echo ultrasound” corresponding to the “vertical lines” in Fig. 1), a first series of ultrasonic acquisitions (“A complete scan is performed by acquiring a series of echo signals" corresponds to positions of A, B, C, D, E in Fig. 1), each group of ultrasonic acquisitions including at least one acquisition (“A,”  “B,” “C,” “D,” or “E;” Fig. 1, [0038]), the continuous low frequency vibration generating an elastic wave (“shear wave” [0076]) within the viscoelastic medium (“Shear waves produced by mechanical vibration sources (external vibrator or internal cardiac motion) can be of much higher amplitude for more reliable measurements in deeper regions” [0040]);
determining, from the first series of ultrasonic acquisitions (“by pulse-echo ultrasound along the shear wave propagation path” [0039]), at least one property of the elastic wave within the viscoelastic medium (“producing a shear wave in the tissue, measuring its propagation velocity at multiple frequencies" [0036]. "The time profile of shear wave motion at multiple positions detected by pulse-echo ultrasound along the shear wave propagation path can be used to calculate c.sub.s." [0039]; “the above method for shear wave speed measurements.” [0076]), the property of the elastic wave within the viscoelastic medium being used to compute a positioning indicator (“lower wave speed limit” [0053]) with respect to the viscoelastic medium to study (“To reduce the effects of the out-of-plane shear waves that are measured as waves with a high biased speed, we can additionally filter these out by filtering out the low spatial frequency (k) values for the propagating waves.  This can be incorporated into the directional filters… waves with speed below c=f.sub.c/k.sub.u (i.e., k.sub.r&gt;k.sub.u) are eliminated.  This lower wave speed limit can be used to remove false "wave Because the “lower wave speed limit” indicates the quality of positioning, i.e., whether or not the “false "wave motions" caused by body” are present, it’s a positioning indicator);
applying, using a second vibrator (one of the “electromagnetic actuators"[0029]; "multiple small external vibrators" [0040]) in contact with the viscoelastic medium (“the body” [0068]), a low frequency pulse (“To create a multi-directional vibration field one could use multiple small external vibrators that are activated in a … transient manner." [0040]; “50 Hz… from 30 to 80 Hz” [0074]) and 
the low frequency pulse generating a transient shear wave (“transient shear wave” [0038]; “shear wave” [0076]) propagating within the viscoelastic medium (“Shear waves produced by mechanical vibration sources (external vibrator or internal cardiac motion) can be of much higher amplitude for more reliable measurements in deeper regions” [0040]).
While Zhao discloses computing the positioning indicator by using a fast method (“Fast shear compounding using directional filtering and two-dimensional shear wave speed calculation,” [0052]. “This can be incorporated into the directional filters” [0053]), a first vibrator, a second vibrator (“small external vibrators” [0040]), Zhao does not explicitly teach (1) a real time positioning indicator of the probe; and
(2) the first vibrator comprised in a probe; the second vibrator comprised in the probe; generating, using the ultrasonic transducer, a second series of ultrasonic acquisitions, the ultrasonic acquisitions composing the second series being generated with a second repetition rate.
A processing time of 0.25 s is seen as being a real time processing); a probe (“to transmit multiple push beams simultaneously at different parts of the curvature of the probe so that multiple differently angled shear waves can be produced in the FOV”; p. 1347, l. 1-7).
Therefore, based on Song’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zhao to have a step of computing a real time positioning indicator of the probe, as taught by Song, in order to (Song: [0069]). In the combined invention of Zhao and Song, computing a positioning indicator is computing a real time positioning indicator of the probe because Song’s approach of fast shear wave computations is incorporated by reference in its entirety into Zhao’s disclosure (Zhao: [0052]) and because the computation is done in real time (Song: 0.25 s, Page 1355, 1st para).  
Regarding feature (2), while Zhao teaches the second vibrator (the second of the “small external vibrators” [0040]), Zhao as modified by Song further does not the first vibrator comprised in a probe; the second vibrator comprised in the probe; generating, using the ultrasonic transducer, a second series of ultrasonic acquisitions, the ultrasonic acquisitions composing the second series being generated with a second repetition rate.

generating, using the ultrasonic transducer (“An ultrasonic single-element transducer operating at 5 MHz was built on the axis of the vibrator.” Page 1707, Left Col., l. 2-3, Figs. 1, 4), a second series of ultrasonic acquisitions (“ultrasonic signals”), the ultrasonic acquisitions composing the second series being generated with a second repetition rate (“A total of 256 radiofrequency (RF) lines were acquired at a repetition frequency of 4000 Hz” Page 1707, 1st complete para, l. 5-10, Fig. 2).

Therefore, based on Sandrin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhao and Song to have the first vibrator comprised in a probe; generating, using the ultrasonic transducer, a second series of ultrasonic acquisitions, the ultrasonic acquisitions composing the second series being generated with a second repetition rate, as taught by Sandrin, in order to apply transient elastography to the study of the liver (Sandrin: Page 1706). In the combined invention of Zhao, Song, and Sandrin, the second vibrator is comprised in the probe because multiple vibrators are used (Zhao: [0040]) and because the probe can emit multiple push beams simultaneously at different parts of the probe (Song: p. 1347, l. 1-7).
Regarding claim 3, Zhao modified by Song and Sandrin teaches the hybrid elastography method according to claim 1.
Zhao modified by Song does not teach determining, from the second series of ultrasonic acquisitions, at least one property of the transient shear wave.
However, Sandrin discloses transient elastography for assessment of hepatic fibrosis, which is analogous art. Sandrin teaches determining, from the second series of ultrasonic acquisitions, at least one property of the transient shear wave (Sandrin: “A total of 256 radiofrequency (RF) lines were acquired at a repetition frequency of 4000 Hz while a low-frequency elastic wave (one period of a 1-mm amplitude sinusoid) was sent through the medium under investigation by the vibrator (Fig. 2). Elasticity was derived from the velocity of the low-frequency elastic wave.” Page 1707, 1st complete para, l. 5-10, Fig. 2. “The elastic wave velocity, VS, is the slope of the wave pattern.” Fig. 3 caption, p. 1707. “In our experiments, shear velocity was estimated using a linear regression of the evolution of the phase delay of the strain estimates as a function of depth at the center frequency of the low frequency vibration.”; p. 1708, first 2 para.).
Therefore, based on Sandrin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhao and Song to have the step of determining, from the second series of ultrasonic acquisitions, at least one property of the transient shear wave, as taught by Sandrin, in order to apply transient elastography to the study of the liver (Sandrin: Page 1706).

Regarding claim 4, Zhao modified by Song and Sandrin teaches the hybrid elastography method according to claim 1.
Zhao teaches that the same vibrator is used to apply the continuous low frequency vibration and the low frequency pulse (“a single large external vibrator could be used and driven with a continuous or transient excitation signal." [0040]).

2. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Song and Sandrin as applied to claim 1, and further in view of Meier (US 20190200951), hereinafter Meier.
Regarding claim 5, Zhao modified by Song and Sandrin teaches the hybrid elastography method according to claim 1.
Zhao modified by Song and Sandrin does not teach displaying in real time the real time positioning indicator.
However, Meier discloses a tracking transducer array methods and apparatus, which is analogous art. Meier teaches displaying in real time the real time positioning indicator (“The processor may be configured to … update the display of the transverse cross-section of the target zone at each time interval to show the probe indicator at depth and transverse coordinates corresponding to the position of the probe tip determined at each time interval.” [0013]. “The real-time position of the probe [with] respect to the target zone may be displayed to the user for visual monitoring of probe progression.” [0075]).
Therefore, based on Meier’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Song, and Sandrin as applied to claim 1, and further in view of Goksel et al (US 20180263595), hereinafter Goksel.
Regarding claim 6, Zhao modified by Song and Sandrin teaches the hybrid elastography method according to claim 1.
Zhao modified by Song and Sandrin does not teach that the applying of the low frequency pulse and the generating of the second series of ultrasonic acquisitions are only triggered if the positioning indicator satisfies a predetermined condition. 
However, Goksel discloses hand-held medical apparatus and medical ultrasound system, which is analogous art. Goksel teaches that the applying of the pulse (“the pulse triggered at the emitter element” [0076]) and the generating of the second series of ultrasonic acquisitions (“the reflected echoes usr1, usr2” [0150]; “successive acquisition of ultrasound image planes” [0155]) are only triggered if the positioning indicator (indicator, Abstract) satisfies a predetermined condition (“The optic sensor 5 provides a real time feedback on the display 52 and informs when the alignment is good enough to perform tomographic imaging. Moreover it provides geometrical referencing of the transducer 1 and reflector 2 with respect to the breast phantom, allowing the construction of volumetric breast scans by successive acquisition of ultrasound image planes at known positions and orientations.” [0155]. Because the sensor “informs when the alignment is good enough”, a predetermined condition exists to enable this determination by the sensor).
Therefore, based on Goksel’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhao, Song, and Sandrin to have the applying of the low frequency pulse and the generating of the second series of ultrasonic acquisitions that are only triggered if the positioning indicator satisfies a predetermined condition, as taught by Goksel, in order to facilitate the probe positioning within the acceptable range (Goksel: [0155]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Song, and Sandrin as applied to claim 1, and further in view of Sandrin et al (US 20150374338), hereinafter Sandrin 338.
Regarding claim 7, Zhao modified by Song and Sandrin teaches the hybrid elastography method according to claim 1.
Zhao modified by Song and Sandrin does not teach that the applying of the low frequency pulse and the generating of the second series of ultrasonic acquisitions are triggered automatically. 
However, Sandrin 338 discloses a multipulse elastography method, which is analogous art. Sandrin 338 teaches that the applying of the low frequency pulse (“low frequency pulses”) and the generating of the second series of ultrasonic acquisitions (“emission of ultrasonic signals” [0046]) are triggered automatically (“The generation step 102 can be triggered automatically … automatic triggering may be performed 
Therefore, based on Sandrin 338’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhao, Song, and Sandrin to have the applying of the low frequency pulse and the generating of the second series of ultrasonic acquisitions that are triggered automatically, as taught by Sandrin 338, in order to facilitate making a vibration controlled elastography acquisition (Sandrin 338: [0063]).

4. 	Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Song and Sandrin as applied to claim 1, and further in view of Shao et al (US 20120271166), hereinafter Shao.
Regarding claim 8, Zhao modified by Song and Sandrin teaches the hybrid elastography method according to claim 1.
Zhao modified by Song and Sandrin does not teach that the applying of the continuous low frequency vibration is only triggered if a contact force between the vibrator and the viscoelastic medium is above a predetermined lower threshold.
The duration T of the “low-frequency vibration” of 40/f is seen as continuous because it contains many cycles) is only triggered if a contact force between the vibrator and the viscoelastic medium (“an average pressure F applied to the viscoelastic medium by the ultrasonic probe 1” [0063]) is above a predetermined lower threshold ("then it is determined whether the average pressure F is suitable according to the formula (2), where F.sub.min and F.sub.max are a lower limit and an upper limit of the average pressure F respectively. For measurement of an elasticity of a soft tissue of an animal or human body, F.sub.min may be about 1 newton" [0063]. F.sub.min, a lower limit, is a predetermined lower threshold).
Therefore, based on Shao’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhao, Song and Sandrin to have the applying of the continuous low frequency vibration that is only triggered if a contact force between the vibrator and the viscoelastic medium is above a predetermined lower threshold, as taught by Shao, in order to facilitate measurement of an elasticity of a soft tissue of an animal or human body (Shao: [0063]).

Regarding claim 9, Zhao modified by Song and Sandrin teaches the hybrid elastography method according to claim 1.

However, Shao discloses a method and device for detecting elasticity of viscous elastic medium, which is analogous art. Shao teaches that the applying of the low frequency pulse (“0.5 Hz… and the duration T of the low-frequency vibration is … about 1/2f.” [0028]) is only triggered if a contact force between the vibrator and the viscoelastic medium (“an average pressure F applied to the viscoelastic medium by the ultrasonic probe 1” [0063]) is comprised between a predetermined lower threshold (F.sub.min, “a lower limit,” “1 newton" [0063]) and a predetermined upper threshold (Eq. 2, [0062]; "then it is determined whether the average pressure F is suitable according to the formula (2), where F.sub.min and F.sub.max are a lower limit and an upper limit of the average pressure F respectively. For measurement of an elasticity of a soft tissue of an animal or human body, F.sub.min may be about 1 newton, and F.sub.max may be about 10 newtons." [0063]).
Therefore, based on Shao’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhao, Song and Sandrin to have the applying of the low frequency pulse that is only triggered if a contact force between the vibrator and the viscoelastic medium is comprised between a predetermined lower threshold and a predetermined upper threshold, as taught by Shao, in order to facilitate 

Regarding claim 10, Zhao modified by Song and Sandrin teaches the hybrid elastography method according to claim 1.
Zhao modified by Song and Sandrin does not teach that the first series of ultrasonic acquisitions is formed by a repetition of groups including at least two ultrasonic acquisitions having an intra-group repetition rate comprised between 500 Hz and 10 kHz and the first repetition rate comprised between 10 Hz and 10 kHz.
However, Shao discloses a method and device for detecting elasticity of viscous elastic medium, which is analogous art. Shao teaches that the first series of ultrasonic acquisitions (acquisitions of “each ultrasonic signal scanning line” [0084] for the “low-frequency vibration… about 40/f.” [0028]. “A strain corresponding to each ultrasonic signal scanning line may be acquired by the above method.” [0084]) is formed by a repetition of groups (“Serial numbers of the ultrasonic signal scanning lines are recorded as 1, 2, 3, .  . . N .  . . respectively… where N is a positive integer" [0065]) including at least two ultrasonic acquisitions (1, 2; or 3, 4; or N-1, N [0065]) having an intra-group repetition rate comprised between 500 Hz and 10 kHz (6000 Hz; corresponding to the “time interval between the ultrasonic signal scanning lines .. .DELTA.t=1/F.sub.high”, [0065]) and the first repetition rate comprised between 10 Hz and 10 kHz (“a pulse repetition frequency F.sub.high of about 6000 Hz” [0065]).
Therefore, based on Shao’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 11, Zhao modified by Song and Sandrin teaches the hybrid elastography method according to claim 1.
Zhao modified by Song and Sandrin does not teach that the first repetition rate is lower than the continuous low vibration frequency.
However, Shao discloses a method and device for detecting elasticity of viscous elastic medium, which is analogous art. Shao teaches that the first repetition rate (“a pulse repetition frequency of about 100 Hz" [0054]) is lower than the continuous low vibration frequency (“the duration T of the low-frequency vibration is … about 40/f.” [0028]; “a frequency of about 0.5 Hz-3000 Hz" [0053]. The duration T of the “low-frequency vibration” of 40/f is seen as continuous because it contains many cycles. Any frequency above 100 Hz, e.g., 101 Hz, from the frequency range disclosed in [0053]).
Therefore, based on Shao’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zhao, Song and Sandrin to have the first repetition rate that is lower than the continuous low vibration frequency, as taught .

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered and are persuasive with respect to claims 2 and 14-18. Therefore, the rejection of claims 2 and 14-18 has been withdrawn.  

Response to the 35 U.S.C. §103 rejection arguments on pages 8-12 of the REMARKS.
Claims 1-18
The Applicant argues that “Zhao is silent as to a hybrid elastography method or the sequence recited in amended claim 1. As explained in the present application, hybrid elastography is a method for implementing an elastography technique including at least one step of application of a continuous low frequency vibration and a step of application of a low frequency pulse. In other words, the hybrid elastography method includes both a generation of a continuous vibration, which is characteristic of a harmonic elastography technique, and a generation of a low frequency pulse, which is characteristic of a transient elastography technique. See present application, page 6. The method of Zhao does not combine a harmonic elastography technique and a transient elastography technique.” (Remarks, Page 9). 
Examiner respectfully disagrees and notes that Zhao teaches a hybrid elastography method (“a method of measuring material properties of a medium” Claim 
On the other hand, Examiner also notes that “the use of a time interval separating the stopping of the continuous vibration and the application of a low frequency pulse” ([0165] of the specification) is not disclosed by Zhao. As disclosed in [0165] of the specification, the stopping is important to avoid introduction of measurement errors: “It is thus possible to apply the low frequency pulse and to observe the propagation of the pulse shear wave in the absence of the elastic wave. The concomitant presence of the elastic wave including the compression wave and the transient shear wave could introduce an error into the measurement of the propagation velocity of the transient shear wave.” While claims 2 and 13-14 recite the stopping of the continuous vibration, claim 1 does not. The Applicant argues that “Zhao is silent as to the application of a continuous low frequency vibration and the generation, using an ultrasonic transducer in contact with the viscoelastic medium, of a first series of ultrasonic acquisitions including groups of ultrasonic acquisitions, the groups of ultrasonic acquisitions being generated with a first repetition rate” (Remarks, p.10, ¶-2). Examiner respectfully disagrees and notes that Zhao teaches the application of a continuous low frequency vibration (“driven with a continuous … excitation signal." [0040]) and generating, using an ultrasonic transducer (302, [0077], Fig. 18) in contact with the viscoelastic medium (318, [0079], Fig. 18) and concomitantly with the applying of the continuous low frequency vibration (“Typically, a push ultrasound beam (focused or not focused) with long duration is used to produce a transient shear wave and pulse The “push ultrasound beam with long duration” is considered the “continuous low frequency vibration” as claimed; and the “push ultrasound beam” is being accompanied (i.e., “being applied concomitantly” as claimed) by the “pulse-echo ultrasound” corresponding to the “vertical lines” in Fig. 1), a first series of ultrasonic acquisitions (“A complete scan is performed by acquiring a series of echo signals" [0077]), said first series of ultrasonic acquisitions including groups of ultrasonic acquisitions (“in FIG. 1, A, B, C, D, E are positions of shear wave detection by pulse-echo ultrasound." [0038]), the groups of ultrasonic acquisitions being generated with a first repetition rate (corresponds to positions of A, B, C, D, E in Fig. 1). The Applicant argues that “Zhao is silent is silent as to "applying, using a second vibrator comprised in the probe in contact with the viscoelastic medium, a low frequency pulse and generating, using the ultrasonic transducer, a second series of ultrasonic acquisitions, the ultrasonic acquisitions composing the second series being generated with a second repetition rate, the low frequency pulse generating a transient shear wave propagating within the viscoelastic medium," as recited in amended claim 1” (Remarks, p.11, ¶-1). Examiner respectfully disagrees and notes that Zhao teaches applying, using a second vibrator (one of the “electromagnetic actuators"[0029]; "multiple small external vibrators" [0040]) in contact with the viscoelastic medium (“the body” [0068]), a low frequency pulse (“To create a multi-directional vibration field one could use multiple small external st complete para, l. 5-10, Fig. 2).
Therefore, amended independent claim 1 and claims dependent therefrom with the exception of claim 2 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/AB/Examiner, Art Unit 3793              

/YI-SHAN YANG/Primary Examiner, Art Unit 3793